FILED
                                                  United States Court of Appeals
                                                          Tenth Circuit

                                                      December 15, 2010
                 UNITED STATES COURT OF APPEALS
                                              Elisabeth A. Shumaker
                                                         Clerk of Court
                               TENTH CIRCUIT


LESTER L. WASHINGTON,

     Plaintiff - Appellant,
                                                  No. 10-1254
v.                                      (D.C. No. 1:09-CV-02970-ZLW)
                                                   (D. Colo.)
COLORADO STATE UNIVERSITY;
COLORADO STATE UNIVERSITY
BOARD OF GOVERNORS; LARRY
PENLEY; ANTHONY FRANK;
CSUFC OFFICE OF EQUAL
OPPORTUNITY AND DIVERSITY;
DANA HIATT; ROSELYN CUTLER;
HUMAN RESOURCES
DEPARTMENT; CAROL SHIREY;
MINDY NICHOLS; BLANCHE
HUGHES; JENNIFER MOLOCK;
BLACK STUDENT SERVICES;
MIKIKO KUMASAKA; JIM DOLAK;
GLEN WELLS; JIM LATEGAN;
KAREN BALL, ; KATE SLY; JAMES
LYALL; CSUFC COLLEGE OF
APPLIED HUMAN SCIENCES;
APRIL C. MASON; SAMANTHA
BEAL; LEXIE VAN BUSKIRK;
CSUFC GRADUATE SCHOOL
REGISTRARS OFFICE; MARY
MENCIN; CINDY BEFUS; VICKI
DIEHL; CSUFC LEGAL; ROBERT
BOMGREBE; AMY PARSONS;
CSUFC SCHOOL OF EDUCATION;
CHANCE LEWIS; LINDA KUK;
CRAIG CHESSON; M. CORKITS;
KAREN L. BRIGHAM; JOSHUA B.
ZUGISH,

     Defendants - Appellees.
                           ORDER AND JUDGMENT *


Before KELLY, EBEL, and LUCERO, Circuit Judges. **



      Plaintiff-Appellant Lester Washington, appearing pro se, appeals from the

district court’s order dismissing his various complaints and the action against

Colorado State University and 43 other defendants without prejudice. On appeal,

he contends, inter alia, that the district court erroneously dismissed his complaint

without first examining the facts and evidence. Aplt. Br. at 3-4. Our jurisdiction

arises under 28 U.S.C. § 1291, and we affirm.

      On December 21, 2009, Mr. Washington filed a pro se complaint. I R. 11.

The magistrate judge ordered Mr. Washington to file his complaint using the

court’s Title VII form. Washington v. Colo. State Univ. Ft. Collins, 2010 WL

1924438, at *1 (D. Colo. May 12, 2010). Mr. Washington filed an amended

complaint on March 8, 2010. Id. Shortly thereafter the magistrate judge entered

an order directing Mr. Washington to file a second amended complaint that


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
complied with Federal Rule of Civil Procedure 8 (“Rule 8”). Id. On May 7,

2010, Mr. Washington filed a second amended complaint. On May 12, the district

court dismissed the complaint, the amended complaint, the second amended

complaint, and the action without prejudice for failure to comply with Rule 8. Id.

at * 2. Mr. Washington timely appealed. We review for abuse of discretion a

district court’s order dismissing a complaint for failure to comply with Rule 8.

See United States ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163,

1167 (10th Cir. 2010).

      Mr. Washington’s second amended complaint was 87 pages long and

incorporated 156 pages of exhibits. See 1 R. (pt. 1) 158-231; 1 R. (pt. 2) 232-

242. It asserted 21 claims against 44 defendants and alleged violation of at least

120 federal laws, several provisions of the United States Constitution, and

numerous state laws. See I R. (pt. 1) 170, 185-227.

      Under Rule 8, a plaintiff must make a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). As

the district court noted, Rule 8 serves the vital purpose of enabling the court and

defendants “to know what claims are being asserted and to be able to respond to

those claims.” Washington, 2010 WL 1924438 at *1. General allegations of

harm are insufficient and the facts must ultimately suggest that the claim is

facially plausible; rambling narrations of fact coupled with conclusory legal

assertions do not assist the court or the defendants. Ashcroft v. Iqbal, 129 S. Ct.

                                         -3-
1937, 1949 (2009). After reviewing the record, we agree that Mr. Washington’s

pleadings fall well short of Rule 8’s requirements. Accordingly, the district court

did not abuse its discretion in dismissing the complaint.

      AFFIRMED. We GRANT Mr. Washington’s motion to proceed IFP and

DENY all other pending motions.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -4-